Citation Nr: 0116948	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe to profound bilateral sensori-
neural hearing loss with a pure-tone average of seventy in 
the right ear and forty-four percent speech recognition, and 
a pure-tone average of ninety in the left ear with twenty-
four percent speech recognition.

3.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 70 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to advise the veteran and his representative of 
any information and evidence needed to substantiate and 
complete his claims and its duty to assist the veteran in 
the development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims.  The veteran was afforded VA examination 
and the RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claims, but he declined to do so.  The Board 
also notes that the RO informed the veteran by letter dated 
in March 2001 that the provisions of the Veterans Claims 
Assistance Act of 2000 had been considered and met.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record shows that the veteran requires 
hearing aids for severe sensori-neural hearing loss.  In June 
2000, he underwent VA examination and was determined to have 
severe to profound bilateral sensori-neural hearing loss with 
a pure-tone average of seventy in the right ear and forty-
four percent speech recognition, and a pure-tone average of 
ninety in the left ear with twenty-four percent speech 
recognition.  The examiner opined that the veteran had 
severely reduced speech reception thresholds and severely to 
profoundly reduced speech discrimination scores.  The veteran 
was also found to have occasional rushing sounds in the right 
ear.

In November 2000, the veteran reported that he was no longer 
capable of performing outdoor activities because of his 
hearing loss.  He stated that he could only communicate 
through writing and needed his wife's assistance in 
activities requiring communication.  The veteran reported 
that he retired at the age of sixty-two in part because of 
his severe hearing loss.

In February 2001, the veteran's VA treating physician 
reported that the veteran was seriously hearing impaired and 
unable to function in conversation or any activity requiring 
communication.  The physician opined that the veteran was 
unable to perform any employment requiring communication and 
noted that he required the ongoing assistance of his wife as 
a result of his hearing loss.

The Board notes at this juncture that the February 2001 
medical evidence was not considered by the RO; however, in 
the March 2001 Written Brief Presentation submitted by the 
veteran's representative, RO consideration of this evidence 
was waived.

The veteran's bilateral hearing loss has been evaluated under 
38 C.F.R. § 4.85, Diagnostic Code 6100, which is a mechanical 
assessment of disability based on raw scores from audiology 
testing.  Specifically, the veteran's scores are inserted 
into Table VI of 38 C.F.R. § 4.85 and it is determined that 
his left ear has a numeric designation of XI and his right 
ear has a numeric designation of VIII.  Using these 
designations in Table VII of 38 C.F.R. § 4.85, a 70 percent 
disability evaluation is assigned.  Because the test scores 
are not disputed, there is nothing in the record to suggest 
that a higher disability evaluation is warranted under 
Diagnostic Code 6100.  Therefore, the veteran's request for 
an increased rating under schedular criteria must be denied.

38 C.F.R. § 4.16 allows for the assignment of a total 
disability rating where a disabled individual is deemed to be 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Before such a 
finding can be made, there must be evidence of one service-
connected disability ratable at 60 percent or more, or at 
least one disability ratable at 40 percent or more with a 
combined rating of at least 70 percent.

The evidence of record shows that the veteran's bilateral 
hearing loss is properly rated as 70 percent disabling.  
Therefore, the Board may consider the possibility of 
assigning a total disability evaluation under 38 C.F.R. 
§ 4.16 due to an inability to secure and follow a 
substantially gainful occupation, also known as a total 
disability evaluation due to individual unemployability 
(TDIU).  The Board notes that the United States Court of 
Appeals for the Federal Circuit recently found in Roberson v. 
Principi, 00-7009 (Fed. Cir. May 29, 2001) that "[w]hile the 
term "substantially gainful occupation" may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent [unemployable]."

As such, based on the evidence as outlined above, the Board 
finds that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected bilateral hearing loss.  Specifically, the Board 
finds that while the veteran may not be 100 percent 
unemployable as he could perform occupations with no 
communication requirement, that limitation so significantly 
limits his ability to secure and follow an occupation as to 
meet the requirements of 38 C.F.R. § 4.16.  Consequently, a 
total disability evaluation based on individual 
unemployability is hereby granted.




ORDER

A schedular evaluation in excess of 70 percent for bilateral 
hearing loss is denied.

A total disability evaluation based on individual 
unemployability is granted subject to the controlling 
regulations for the award of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

